Citation Nr: 0611317	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from September 1970 to 
December 1972.

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a written statement submitted in June 2004, the veteran 
appears to be raising a claim of entitlement to service 
connection for hypertension secondary to service-connected 
diabetes mellitus.  The Board refers this matter to AMC for 
appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under § 5103A(c), the VA shall make reasonable 
efforts to obtain relevant medical records for the claimant, 
including service medical records and records of examinations 
at VA facilities.  

In this case, VA has not yet satisfied its duty to assist.  
First, in a written statement and attached VA Form 21-4142 
received at the RO in February 2005, the veteran identified 
outstanding records pertinent to his claim.   He stated that 
he had undergone testing at the VA Medical Centers (VAMCs) in 
Walla Walla and Portland, the results of which were reviewed 
by a specialist at the VAMC in Seattle.  These medical 
records have not been associated with the claims file.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical opinion or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  Under 
38 C.F.R. § 3.159(c)(4)(2005), a medical examination or 
medical opinion is deemed necessary if the following criteria 
are met:  (1) The record does not include sufficient 
competent medical evidence to decide the claim; (2) The 
record includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (3) The record establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§ § 3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease or another 
service-connected disability.

In this case, such an examination is necessary.  The VA 
afforded the veteran an examination in November 2002, but the 
examiner who conducted the examination did not provide a 
sufficient opinion regarding the etiology of the veteran's 
liver disease.  He noted that no treatment provider had been 
able to establish why the veteran had liver disease and 
concluded that it was simply a mystery.  He did not consider 
the veteran's contentions, outlined in a written statement 
dated in June 2004.  

Therein, the veteran offered information about medications he 
has taken for his service-connected diabetes and his 
hypertension, which, as indicated in the Introduction, he 
believes should be service connected secondary to his 
diabetes, and asserted that such medications caused elevated 
liver enzymes, which in turn developed into cirrhosis of the 
liver.  He alternatively asserted that his type of diabetes 
can cause fatty liver, which can develop into liver disease.  
In support of this assertion, he attached information from a 
gastrointestinal health website regarding fatty liver.

Third, the VCAA also includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA 
benefits.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, 
if any, of which portion of the evidence the claimant is 
to submit and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. § 5103(a), (b) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 
2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide 
the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In October 2002, the RO provided the veteran VCAA notice 
on his service connection claim.  Such notice did not 
include any information on disability ratings and 
effective dates.  As this appeal involves such aspects 
of a claim, AMC should ensure on remand that it provides 
the veteran all information now required pursuant to the 
Court's opinion in Dingess Hartman.

Accordingly, the case is REMANDED for the following action:

1.	AMC should obtain records of the 
veteran's testing and examinations from 
the VAMCs in Portland, Seattle and 
Walla Walla, since 2000, and associate 
them with the veteran's claims file.

2.	AMC should arrange for the veteran to 
undergo an examination to determine the 
nature and etiology of the cirrhosis of 
his liver.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The 
claims file must be made available to 
the examiner for review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a.	Opine whether it is at least as 
likely as not (50 percent or 
greater likelihood) that the 
veteran's cirrhosis is related to 
any medications he took for 
diabetes mellitus or hypertension;

b.	Opine whether it is at least as 
likely as not (50 percent or 
greater likelihood) that the 
veteran's cirrhosis is related to 
his service-connected diabetes 
mellitus; and 

c	Provide detailed rationale for his 
opinion.

3.	The RO should send the veteran 
corrective VCAA notice under 39 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which explains that, if the 
veteran's service connection claim is 
granted, such award will be assigned a 
disability rating and an effective 
date, and provides the veteran 
information and evidence needed to 
establish a particular disability 
rating and effective date, as outlined 
by the Court in Dingess Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006).

4.	If the VA examiner's report, requested 
above, indicates that the veteran's 
cirrhosis of the liver is related to 
the medication he took for 
hypertension, AMC should decide the 
veteran's raised claim for service 
connection for hypertension, noted in 
the Introduction.  Such claim is 
inextricably intertwined with the claim 
on appeal.  In either case, AMC should 
readjudicate the claim on appeal based 
on all of the evidence of record.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


